Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-25, 28, 51-54, 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/22.  Claims 21, 26, 29-50, 58-77 are considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, it is unclear as to whether Applicant intends “a plurality of bypass diodes” to require more that the included first and second bypass diodes (of parent claim 21) or if the claim intends to recite a plurality that is encompassed by merely the first and second.  For the purpose of this action the later will be considered as a broadest reasonable interpretation, however appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinarbasi (US 20120318319).
As to claim 21, Pinarbasi is directed to a solar cell assembly (Figure 5; paragraphs 0046-0047) comprising: 
A first solar cell unit (201) comprising:
A first solar cell series including a plurality of solar cells connected in series (201AB); 
A second solar cell series, coupled in parallel with the first solar cell series, including a plurality of solar cells connected in series (201CD); and
A first bypass diode coupled in parallel with the first solar cell series and the second solar cell series (210A); and
A second solar cell unit, coupled in series with the first solar cell unite (202), comprising:
A third solar cell series including a plurality of solar cells connected in series (202AB); 
A fourth solar cell series, coupled in parallel with the third solar cell series including a plurality of cells connected in series (202CD); and
A second bypass diode coupled in parallel with the third solar cell series and fourth solar cell series (210B).
Regarding claim 29, the prior art teaches a plurality of bypass diodes (210AB) wherein the diodes are located on the solar cell assembly substantially equidistant from each other and substantially along a centerline extending along the center of the assembly (configuration shown in Figure 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26, 30, 50, 58, 59, 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinarbasi (US 20120318319) as applied to claim 21 above.
Regarding claim 26, Applicant is directed above for a full discussion of Pinarbasi as applied to claim 21.  The prior art teaches the solar cells of the first second third and fourth cells being half cut solar cells (paragraph 0013; cut to achieve desired sizing even though specification of half isn’t explicitly taught, the selection of the desired sizing is within purview of a skilled artisan and therefore the selection of half-cut is obvious under a prima facie case.
	Regarding claim 30, the prior art teaches a plurality of diodes but does not explicitly teach the group being further equidistant from edges of a corresponding solar cell unit along the centerline.  However, the court has held that a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).  Therefore the relative distance between adjacent cells units/diodes is a matter of design choice and is well within purview of a skilled artisan to select the claimed spatial relation with a reasonable expectation of success.
As to claim 50, the prior art teaches a solar cell assembly (Fig 5) comprising:
A first solar cell unit (201) comprising:
A first solar cell series including a plurality of solar cells connected in series (201AB); 
A second solar cell series, coupled in parallel with the first solar cell series, including a plurality of solar cells connected in series (201CD); and
A first bypass diode coupled in parallel with the first solar cell series and the second solar cell series (210A); and
A second solar cell unit, coupled in series with the first solar cell unite (202), comprising:
A third solar cell series including a plurality of solar cells connected in series (202AB); 
A fourth solar cell series, coupled in parallel with the third solar cell series including a plurality of cells connected in series (202CD); and
A second bypass diode coupled in parallel with the third solar cell series and fourth solar cell series (210B).
The reference does not explicitly teach a third solar cell unit having fifth and sixth cell series with a third bypass diode.  However, it is well known and widely understood to scale up or scale down a solar cell configuration to achieve a desired electrical output.  Such a scaling is well known by a skilled artisan without improper hindsight and/or undue experimentation.  As such, the configuration of the instant claim is known by a skilled artisan and obvious to try in light of the prior art teaching with a reasonable expectation of success.
Regarding claim 58 and 72, the prior art teaches a plurality of bypass diodes (210AB) wherein the diodes are located on the solar cell assembly substantially equidistant from each other and substantially along a centerline extending along the center of the assembly (configuration shown in Figure 5).
Regarding claim 59, the prior art teaches a plurality of diodes but does not explicitly teach the group being further equidistant from edges of a corresponding solar cell unit along the centerline.  However, the court has held that a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).  Therefore the relative distance between adjacent cells units/diodes is a matter of design choice and is well within purview of a skilled artisan to select the claimed spatial relation with a reasonable expectation of success.


Claims 31-49 and 60-71, 73-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinarbasi (US 20120318319) as applied to claims 21 and 50 above, and further in view of Ger (US 20120274389).
Regarding claims 31-32 and 60-61 and 67, Applicant is directed above for a full discussion of Pinarbasi as applied to claim 21 and 50.  The prior art teaches a junction box (62; paragraph 0014) and teaches cells on a front side, diodes on a backside (paragraph 0041) but fails to explicitly teach the bypass diodes being contained by the jbox.
Ger is directed to the use of junction boxes in configurations to conceal electrical connections and deter tampering (Figures 3-5 and paragraph 0018).
A skilled artisan reading the references in their entirety would readily appreciate that it is well understood to include bypass diodes in a junction box to conceal and to deter tampering with a reasonable expectation of success.  The examiner notes that diodes on a backside, when configured in the combination to be diodes in a jbox, the box is thus on the backside as instantly required.
	Regarding claim 33 and 62, the prior art teaches a laminate layer on the front side in which the first through fourth solar cell series are integrated (encapsulation of paragraph 0013).
Regarding claim 34 and 63 and 68, the prior art teaches the jbox being located substantially at centerline of the solar cell assembly that extends along a center of the assembly (Fig 5).
Regarding claim 35 and 64 and 69, the prior art teaches the required junction box and the Examiner notes that the selection of a single junction box or a plurality of junction boxes to house a single diode or a plurality of diodes is a matter of design choice and the selection of such is considered a matter of routine design in the art.
Regarding claim 36 and 65 and 70, the prior art teaches the plurality of junction boxes as a group (grouping does not impart physical limitation and therefore is considered met by the prior art.  
Regarding claim 37 and 66, the prior art teaches the use of a junction box but does not explicitly teach the use of more than one.  However, a skilled artisan would readily appreciate that the selection of a number of junction boxes (1 or more) is a matter of design choice where the selection of one box to house multiple components provides less material cost but less organization whereas multiple junction boxes allows more organization of electrical components with lower material costs.
Regarding claim 38, the prior art teaches a front side having the cell series and a rear side having the bypass diodes (paragraph 0041).  Ger is directed to the use of junction boxes in configurations to conceal electrical connections and deter tampering (Figures 3-5 and paragraph 0018).
A skilled artisan reading the references in their entirety would readily appreciate that it is well understood to include bypass diodes in a junction box to conceal and to deter tampering with a reasonable expectation of success.  The examiner notes that diodes on a backside, when configured in the combination to be diodes in a jbox, the box is thus on the backside as instantly required.
Regarding claim 39, the prior art teaches a laminate layer on the front side in which the first through fourth solar cell series are integrated (encapsulation of paragraph 0013).
Regarding claim 40, the prior art teaches the required junction box and the Examiner notes that the selection of a single junction box or a plurality of junction boxes to house a single diode or a plurality 
Regarding claim 41, the prior art teaches a plurality of bypass diodes (210AB) wherein the diodes are located on the solar cell assembly substantially equidistant from each other and substantially along a centerline extending along the center of the assembly (configuration shown in Figure 5).
Regarding claim 42, the prior art teaches the plurality of junction boxes as a group (grouping does not impart physical limitation and therefore is considered met by the prior art.  The prior art does not explicitly teaches the junction boxes as a group being further equidistant from edges of a corresponding solar cell unit along the centerline.  However, the court has held that a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).  Therefore the relative distance between the junction boxes and edges is a matter of design choice and is well within purview of a skilled artisan to select the claimed spatial relation with a reasonable expectation of success.
	Regarding claim 43 and 71, the prior art teaches the first and third cell series being located on a first side of a centerline extending along a center of the assembly and the second and fourth on a second side (Figure 5).
Regarding claim 44, the prior art teaches first second third and fourth solar cell series.  The prior art does not explicitly teach the first and last cells being located at a centerline of the assembly that extends along a center of the assembly.  However, the court has held that a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).  Therefore the relative location of the cells is a matter of 
	Regarding claim 45 and 73, the prior art teaches a first cross connector coupling the first cell series to the second cell series (cross lines show in Figure 5); and a second cross connector coupling the third series to the fourth series wherein the first and second cross connectors are located at a centerline extending along a center of the assembly (Configuration in Figure 5).
	Regarding claim 46 and 74, the prior art teaches the first and second cross connectors are combined in a single cross-connector assembly (shown in Figure 5 as one system and therefore reads on a single assembly).
	Regarding claim 47 and 75, the prior art teaches the first cross connector further coupling the bypass diode with the first and second solar cell series and the second cross connector coupling the second bypass with the third and fourth series (as shown in Figure 5).
	Regarding claim 48 and 76, the prior art teaches each of the cells comprising first and second strings of the same number of cells (paragraph 0041 and Figure 5); the assembly comprising cross connectors relatively connecting first to second string of each series (configuration of cross connectors shown in Figure 5); the third and fifth are located substantially at an edge on the first side of the centerline and the fourth and sixth are located substantially at an edge of the assembly on the second side (relative configuration shown in Figure 5).
	Regarding claim 49 and 77, though the prior art does not explicitly teach the cell series having substantially the same open circuit voltage, it is well within purview of a skilled artisan to tune the series of a photovoltaic device to have substantially similar voltage to improve electrical output of the device and further, as substantially the same has not been defined it is held that any difference in open circuit voltage would still read on substantially the same.  

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726